t c no united_states tax_court randy alan carpenter petitioner v commissioner of internal revenue respondent docket no 5327-17l filed date p pleaded guilty to violating sec_7206 by willfully filing false returns for and at sentencing the district_court ordered p to pay restitution to the irs ordered that restitution was due immediately and set a schedule of payments the district_court also ordered that p pay all outstanding tax as an additional condition of his supervised release though p made each scheduled payment he did not pay the full restitution amount r assessed against p the full amount of restitution ordered in reliance on sec_6201 when p did not pay the assessed amount r began collection action before the first payment was due under the schedule set by the district_court r sent a final notice_of_intent_to_levy and filed a notice_of_federal_tax_lien following a cdp hearing irs appeals sustained the proposed collection actions p contends that sec_6201 does not grant r independent administrative authority to collect amounts of criminal restitution p also contends a schedule of restitution payments limits the amount r may administratively collect absent a further order by the sentencing court held sec_6201 grants r independent authority to collect administratively amounts of criminal restitution assessed under that section held further a payment schedule included in an order for criminal restitution that is due immediately does not limit r’s authority to collect administratively unpaid amounts of such restitution held further appeals did not abuse its discretion in sustaining the collection actions at issue randy alan carpenter pro_se johnny craig young abby moua and scott lyons for respondent opinion cohen judge in this collection_due_process cdp case petitioner seeks review under sec_6320 and sec_6330 of the internal_revenue_service irs office of appeals’ appeals determination sustaining a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl and a letter final notice_of_intent_to_levy and notice of your right to a hearing fnil both letters relate to an order of criminal restitution for tax losses which prompted the irs assessment and administrative collection efforts pursuant to sec_6201 that provision authorizes the secretary following a taxpayer’s criminal conviction for failure to pay any_tax imposed by title_26 to assess and collect the amount of restitution ordered by the sentencing court in the same manner as if such amount were such tax sec_6201 unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure following our opinion in klein v commissioner 149_tc_341 respondent conceded and abated the statutory interest and additions to tax determined with respect to the assessments at issue after concessions we must decide two issues of first impression the first is whether sec_6201 grants the irs independent authority to collect administratively amounts assessed under that section we hold that it does under these facts the second is whether the schedule of payments in the sentencing court’s criminal restitution order limits irs administrative collections we hold that it does not we must also decide whether to sustain the issuance of the fnil and the nftl filing on an amount of restitution that included statutory interest and additions to tax that respondent subsequently conceded and abated we hold that each be sustained only in an amount that reflects the restitution obligation due from petitioner finally we must decide whether the appeals settlement officer who conducted petitioner’s cdp hearing abused his discretion in sustaining the fnil and the filing of the nftl we hold that he did not background the parties submitted this case fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioner resided in north carolina when he filed his petition i the underlying criminal case following a prosecution in the u s district_court for the western district of north carolina petitioner entered into a plea agreement pursuant to rule c c of the federal rules of criminal procedure petitioner agreed to plead guilty to certain charges and pay restitution for tax losses in exchange for a sentence within a lower range than the one calculated under the u s sentencing guidelines pursuant to the agreement petitioner pleaded guilty to one count of violating sec_7206 by willfully making and subscribing to a false federal_income_tax return for and to one count of violating sec_7206 by willfully making and subscribing to a false federal_income_tax return for petitioner admitted that the false returns resulted in his failure to correctly report all of his gross_income for those years on date the district_court held a sentencing hearing during which the court accepted the plea agreement and sentenced petitioner to months in prison followed by one year of supervised release for each count to run concurrently the district_court also accepted without objection a presentencing report and the government’s calculation of the federal tax loss for petitioner’s and tax years as a separate component of the sentence the district_court ordered petitioner to pay restitution to the irs of dollar_figure during the sentencing hearing the judge’s oral pronouncements closely followed the order and text of the district court’s standard form judgment in a criminal case judgment form and the district_court followed the judgment form to organize its oral pronouncements while summarizing the language used in the judgment form see united_states v randy alan carpenter no 12cr00116-gcm w d n c date ao 245b wdnc rev judgment in a criminal case when dealing with the conditions of supervised release in both its oral pronouncements at the sentencing hearing and in its written judgment the district_court ordered petitioner to file tax returns with the irs as required_by_law the sentencing judge orally pronounced that petitioner shall cooperate with the internal_revenue_service to pay outstanding taxes the district court’s written judgment stated that petitioner shall pay all outstanding taxes interest and penalties as an additional condition of his supervised release the district_court next addressed criminal monetary penalties and imposed a mandatory dollar_figure special assessment did not impose a fine and ordered petitioner to pay restitution in the full amount of the tax loss because the total criminal monetary penalties were more than dollar_figure the district_court considered petitioner’s ability to pay statutory interest required for any fine or restitution that was not paid in full within days of the judgment see u s c sec f the district_court found that petitioner did not have the financial ability to pay either a fine or interest on the amounts of criminal monetary penalties remaining unpaid days after it entered judgment and waived both after waiving statutory interest due according to u s c sec f the district_court stated i don’t know what effect that has on the internal_revenue_service with all your penalties and interests sic and whatever it seems to me that if you hope to get anything out of this guy freezing his number at dollar_figure is a pretty good idea and that is what’s ordered by the court once the district_court set the amount of the total criminal monetary penalties and waived interest payments on those it addressed when payment was due in both its oral pronouncements at the sentencing hearing and in its written judgment the district_court ordered that the restitution was due and payable immediately and that if petitioner can’t pay the entire amount of restitution he must pay dollar_figure per month beginning days after his release from imprisonment the district_court further stated in its oral pronouncements that petitioner must continue making payments until the monies are repaid at no point during the sentencing hearing did the district_court orally state that the dollar_figure monthly installment was the maximum amount that petitioner must pay per month the district court’s written judgment was consistent with its oral pronouncements at the sentencing hearing the district_court ordered that restitution was due in full and payable immediately and it ordered petitioner to comply with its payment schedule as a special condition of petitioner’s supervised release in the event he had not fully repaid the restitution prior to his release from imprisonment on date after his release from prison petitioner began serving a term of supervised release while on supervised release petitioner complied with the district court’s payment schedule as a result on date the district_court modified the conditions of petitioner’s supervised release to allow his supervision to expire on date with an outstanding balance of dollar_figure remaining due on petitioner’s restitution obligation as part of this modification the district_court ordered that the amount of restitution still outstanding be collected by civil means through the u s attorney’s office ii collection activities a usao after petitioner’s sentencing hearing the u s attorney’s office usao for the western district of north carolina took steps to collect the court-ordered restitution amount from petitioner on or about date the usao filed a federal notice of lien for fine and or restitution imposed pursuant to the anti- terrorism and effective death penalty act of in the amount of dollar_figure with the office of the clerk of superior court of avery county north carolina at some point prior to the start of the petitioner’s supervised release term the usao began collection through the federal_payment_levy_program fplp which levied on petitioner’s social_security_benefits resulting in monthly restitution payments of dollar_figure on or about date the usao forwarded to the irs dollar_figure that it had collected from petitioner through the fplp levy and the irs recorded it as a payment against petitioner’s liability the irs account transcript for petitioner’s liability records and credits payments total dollar_figure as of date b irs on date the irs made restitution-based assessments rba against petitioner under sec_6201 for and the irs made rbas of dollar_figure and dollar_figure for and respectively which totaled the exact amount of restitution ordered by the district_court that same day the irs mailed petitioner a notice_and_demand for the unpaid restitution the notice stated the total rba amount and the interest due for each year at issue and instructed petitioner to pay the full amount to the district_court by date petitioner wrote to the irs to dispute the amounts due and the irs collection efforts as of date the combined unpaid balance for the assessed criminal restitution excluding interest and additions to tax totaled dollar_figure on date the irs sent petitioner two notices cp504 notice_of_intent_to_levy with respect to petitioner’s unpaid liabilities for and both notices stated that the irs intended to levy on petitioner’s state tax_refund or other_property including social_security_benefits if he failed to either call the irs immediately or pay the amount listed directly to the irs by date petitioner did not respond to these notices on date the irs sent petitioner an fnil which indicated that petitioner owed a total of dollar_figure representing the total amount of the rbas for and statutory interest and additions to tax the fnil also stated that the government might seize petitioner’s property to satisfy the amount due but that he could appeal the proposed seizure of his assets by requesting a cdp hearing under sec_6330 by date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing with respect to the fnil petitioner checked the box on the form indicating that he was unable to pay the balance of his liabilities and that he would like to discuss collection alternatives he included a statement that his only source_of_income was social_security disability benefits and that his expenses exceeded his income because of making restitution payments and supporting three dependents petitioner further stated i do not owe the taxes i owe restitution to the court he asserted that he had not yet received a deficiency_notice on or about date irs mailed petitioner a letter to confirm receipt of his form and to inform him that unless he filed federal_income_tax returns for through he was ineligible for a collection alternative this letter also requested that petitioner provide further financial information in order for appeals to consider a proposed collection alternative and included copies of form 433-a collection information statement for wage earners and self-employed individuals and form 433-b collection information statement for businesses on or about date petitioner sent a letter to the irs stating that i do not submit that at this time you have the authority to collect ‘federal tax’ from me for the periods noted and that i mistakenly selected the collection alternative box on form in the same letter petitioner also stated that b y this letter i withdraw my request for a collection alternative consideration petitioner went on to state i disagree with the existence and amount of the federal tax penalties and interest as i have not received a notice_of_deficiency from you for the tax and have not had an opportunity to dispute the tax_liability with you i noted this on the form i offer in support that ‘ i n order to prove a tax_deficiency you must show first that the taxpayer had unreported income and second that the income was taxable ’ 498_fedappx_195 4th cir quoting 801_f2d_1020 8th cir this has not been done and your intent to levy action is premature based on any reasoning you may have to proceed there has never been an effort by the government to identify amounts deposited that are non-taxable ie the ‘purification’ process moore pincite citing 577_f2d_1165 5th cir i expect my taxpayer ‘right to pay no more than the correct amount of tax’ to be upheld petitioner failed to provide sufficient financial information and he did not file his missing federal_income_tax returns in order to be eligible for collection alternative consideration on or about date the irs filed an nftl against petitioner with the office of the clerk of superior court of avery county north carolina and sent petitioner an nftl filing petitioner timely submitted a separate form challenging the nftl filing on this form petitioner did not check the box requesting consideration for a collection alternative instead petitioner included a statement that the irs lacks jurisdiction to lien and levy to enforce the district court’s restitution order he asserted again that he had not received a notice_of_deficiency and had not had an opportunity to dispute the underlying tax_liability c cdp hearing on date petitioner’s case was assigned to an appeals settlement officer officer during the officer’s case review he examined the district court’s restitution order the transcript of the sentencing hearing irs criminal investigation closing reports and irs inventory control system notes related to the making of the rbas and the subsequent fnil and the nftl filing the officer reviewed irs records related to petitioner’s income for the through years which indicated that petitioner received social_security_benefits and had canceled debt the officer discussed petitioner’s failure_to_file federal tax returns for through with both petitioner and his probation officer the officer also secured and reviewed a partially completed copy of form 433-a from petitioner the officer reviewed irs administrative guidance related to rbas and caselaw related to criminal restitution orders cited by petitioner the officer verified that the total of the rba amounts made for and matched the amount of restitution ordered by the district_court the officer also confirmed that the irs factored into its financial analysis and collections determination the dollar_figure-per-month payment schedule ordered by the district_court accordingly the officer determined that the irs had satisfied the relevant procedural requirements on date the officer conducted a telephone cdp hearing with petitioner during this hearing petitioner argued that the irs lacks authority to enforce criminal restitution orders that the irs is prohibited from initiating administrative collection actions without obtaining an order from the district_court and that irs collections may not exceed the financial obligations established by the district court’s monthly payment schedule petitioner did not request a collection alternative or propose an installment_agreement either during the hearing or in his subsequent written arguments submitted at the officer’s invitation the officer wrote to petitioner on date to respond to subsequent written arguments and to inform petitioner that he would recommend that appeals sustain the fnil and the filing of the nftl d notice_of_determination on date the officer sustained the determination closed the case and submitted it for review to his appeals team manager the team manager concurred in the officer’s proposed determinations appeals sent petitioner two notices of determination concerning collection action s under sec_6320 and or one each for the nftl filing and the fnil dated date at the time appeals sent these notices of determination klein v commissioner 149_tc_341 had not been decided discussion i disputed authority to collect criminal restitution we address as an initial matter petitioner’s challenge to the secretary’s administrative collection authority related to criminal restitution petitioner argues that sec_6201 does not authorize the secretary to file an nftl independently or to levy on property to collect amounts of restitution ordered by a sentencing court and subsequently assessed under that section he also contends that the secretary must seek a further order from the sentencing court before administratively collecting amounts in excess of the sentencing court’s original schedule of monthly restitution payments respondent disagrees with petitioner on both points a the fetia amendments with the enactment of sec_6201 congress expanded the secretary’s collection authority in relation to criminal restitution ordered after date see firearms excise_tax improvement act of fetia pub_l_no sec_3 stat pincite this provision directs that t he secretary shall assess and collect the amount of restitution under an order pursuant to section of title united_states_code for failure to pay any_tax imposed under this title in the same manner as if such amount were such tax sec_6201 emphasis added see also bontrager v commissioner t c ___ ___ slip op pincite date the secretary may not make an rba before all appeals of the restitution order are concluded and the right to make all such appeals has expired sec_6201 see also fetia sec_3 congress exempted the secretary’s power to assess and to bring collection actions for rbas from the usual time limitations sec_6501 criminal restitution may be assessed or a proceeding in court for the collection of such amount may be begun without assessment at any time see fetia sec_3 stat pincite it also prohibited a taxpayer from collaterally attacking the underlying restitution amount sec_6201 the amount of such restitution may not be challenged on the basis of the existence or amount of the underlying tax_liability in any proceeding authorized under this title significantly congress did allow the taxpayer to retain the ability to challenge the secretary’s method of collecting an rba see sec_6320 sec_6330 see also staff of j comm on taxation general explanation of tax legislation enacted in the 111th congress j comm print b assessment authority in klein v commissioner 149_tc_341 we considered whether congress intended the assessment of criminal restitution to be a basis for statutory interest and additions to tax we held that congress did not on the basis of its directive that restitution assessments and collections be made in the same manner as if such amount were such tax id pincite quoting sec_6201 we concluded that sec_6201 was intended only to enable the irs to assess the exact amount of restitution ordered which would create an account receivable on the taxpayer’s transcript against which the restitution payment can be credited id pincite see also rozin v commissioner tcmemo_2017_52 at the irs is permitted to immediately assess without issuing a statutory_notice_of_deficiency and collect as if it were a tax the restitution ordered separately from a taxpayer’s civil tax_liability citations omitted summary_assessment of criminal restitution is an accounting measure to facilitate irs bookkeeping by transforming the restitution obligation from a deemed assessment to an actual assessment klein v commissioner t c pincite n c collection authority provisions of title_26 the code requires that upon making an assessment the secretary issue notice_and_demand for payment pursuant to sec_6303 before starting administrative collection efforts a federal_tax_lien automatically arises as of the date an assessment is made sec_6322 sec_6331 grants the secretary the authority to collect on the assessment by levy and distraint congress by its amendments to the code in fetia expanded the secretary’s authority to collect actively on criminal restitution orders following summary_assessment see muncy v commissioner tcmemo_2017_83 at aff’d 890_f3d_724 8th cir specifically congress exempted assessment of criminal restitution from the code’s time provisions and limited the taxpayer’s ability to challenge the restitution order itself petitioner argues that the interplay of these sections binds the secretary’s hands to prevent collection other than by court order in accordance with the provision of title this argument has no merit sec_6201 delays assessment and subsequent collection activities until after any appeals are concluded or the period for appeals of an order of restitution has lapsed sec_6201 the inclusion of this provision indicates that congress intended to grant the secretary collection authority that is independent from title and the underlying criminal procedures this intention is underscored by provisions in fetia that amend sec_6501 to exclude specifically criminal restitution from the usual three-year limitation period see sec_6501 see also fetia sec_3 with this amendment congress ensured that any delays that may accompany criminal prosecution and any subsequent appeals would not hinder the secretary’s ability to assess and collect criminal restitution see generally internal_revenue_manual pt dollar_figure date michael i saltzman leslie book irs practice and procedure para e i pincite s10-2 rev 2d ed supp in the light of the time provisions and the provision precluding direct challenges to the underlying restitution liability we conclude that congress intended to expand the secretary’s independent collection authority not restrict it as petitioner contends provisions of title petitioner asserts that the payment schedule included in the district court’s restitution order limits the amounts the secretary may collect petitioner bases his argument on the provision directing that the secretary shall assess and collect the amount of restitution under an order pursuant to section of title sec_6201 the parties agree that the restitution in this case is an amount of restitution under an order pursuant to section of title within the meaning of sec_6201 respondent otherwise disagrees with petitioner’s interpretation section of title grants the district_court authority to include restitution orders as an independent part of a criminal defendant’s sentence title does not specifically grant the district_court authority to order restitution for violations of title_26 where a case involves violations of title_26 such as the present one u s c sec grants the district_court discretionary authority to order restitution in accordance with u s c sec see also u s c sec a the court may also order restitution in any criminal case to the extent agreed to by the parties in a plea agreement u s c sec f a requiring a district_court using its discretionary authority under u s c sec to impose restitution in the full amount of each victim’s losses and without consideration of the economic circumstances of the defendant when exercising this discretion a sentencing court must specify in its restitution order the manner and schedule according to which the defendant must pay see u s c secs d f requiring the district_court to consider the defendant’s financial resources and other assets his income and his obligations when determining the manner in which and the schedule according to which the defendant is to pay restitution a a restitution order may direct the defendant to a make a single lump-sum payment partial payments at specified intervals in-kind payments or a combination of payments at specified intervals and in-kind payments once imposed an order of restitution is a final judgment that may not be modified absent certain enumerated statutory exceptions see u s c sec o see also 564_fedappx_28 4th cir 715_f3d_552 4th cir none of the restitution-related provisions of title required the secretary to seek a court order before collecting criminal restitution cf u s c sec m a providing that restitution orders may be enforced by the united_states in the same manner that it recovers fines or by all other available and reasonable means nothing in the text or the legislative_history of sec_6201 indicates that congress intended to limit or otherwise subordinate the secretary’s authority to assess and collect criminal restitution when it is due to the provisions of title we conclude that sec_6201 refers to u s c sec as a means to direct the secretary to the amount of criminal restitution that must be assessed and collected d orders of criminal restitution even if the provisions of title were binding on the secretary restitution orders with conditions such as petitioner’s would not limit the secretary’s collection efforts in general a restitution obligation is due immediately unless in the interests of justice the court specifies otherwise u s c sec d to determine whether a sentencing court specified that a restitution obligation is due immediately federal courts look to the judge’s oral pronouncements at the time of sentencing and the subsequent written judgment where the written judgment conflicts with the court’s oral pronouncements the oral pronouncements control see 309_f2d_686 4th cir t he defendant in a criminal case must be personally present at every stage of the trial thus it follows that the sentences to be served in these cases are those pronounced in the defendant’s presence in open court and not those set out in the written judgments of the court an expanding number of federal courts have recognized a crucial distinction between cases where the court expressly orders that restitution is due only through a payment schedule that does not require immediate payment in full and cases where the court specifies restitution is immediately due in full see united_states v williams 898_f3d_1052 10th cir interpreting a judgment that included a payment schedule and specified that the amount owed was due in full immediately holding that the payment schedule did not preclude garnishment as an additional means to collect the restitution judgment restitution ordered due immediately when payment of restitution is ordered due immediately as it was in this case numerous federal courts have held that the government is not limited by judicially crafted payment schedules and may freely pursue other means of securing restitution including a writ of garnishment see u s c secs m a see eg williams f 3d pincite we agree with the courts that have recognized this distinction and thus affirm the district court’s conclusion that the government may seek garnishment because the total amount of restitution was ordered ‘due immediately’ at the time of judgment explaining 812_f3d_1200 10th cir 839_f3d_581 7th cir 656_fedappx_789 8th cir t he payment schedule set forth in the judgment did not preclude the instant garnishment because the judgment also specified that the amount owed was due in full on the date of judgment and notably the judgment imposed the obligation to make installment payments without limiting the government’s ability to institute civil collections proceedings 503_fedappx_443 6th cir 331_fedappx_994 3d cir 518_f3d_285 5th cir per curiam rejecting argument that immediate payment not required where nothing to the contrary in the judgment united_states v rush no 14cr00023 u s dist lexis at w d va date and cases cited thereat united_states v robles no 06-20286-cr-gold goodman u s dist lexi sec_4402 at s d fla date 392_fsupp2d_757 w d va a payment schedule simply serves as another collection method for the benefit of the victim rather than as a benefit to the defendant 312_fsupp2d_802 e d va restitution ordered due according to payment schedule correspondingly in cases where a sentencing court expressly declines to order restitution immediately payable the government’s collection efforts may not exceed the amounts due according to the schedule see eg 813_f3d_1007 d c cir martinez f 3d pincite- determining restitution not due immediately where district_court expressly declined to order immediate payment of entire amount bratton-bey f app’x pincite n holding defendant not under current obligation to pay restitution where district_court granted defendant’s request and ordered restitution due only after his release from incarceration according to payment schedule rather than due immediately grant f 3d pincite united_states v kay no adm tnl u s dist lexis at d minn date since the judgment in this case specified that kay’s repayment was due only in installments the full restitution amount was not due immediately united_states v villongco no bah u s dist lexis at d d c date interpreting sentencing judge’s oral pronouncements that payment due immediately in context of his further explanation that it intended dates and amounts of payments due to be established by inmate financial responsibility program as requiring periodic rather than immediate payments quashing government’s writ of garnishment filed eight years after defendant’s term of supervised release ended for accounts identified in defendant’s presentencing report because defendant was in compliance with the restitution order 452_fsupp2d_676 n n d tex construing payment schedule to control where district court’s written judgment differentiated between payment of fines due immediately and payment of restitution due only as scheduled vacated and remanded on other grounds 466_f3d_380 5th cir in hughes the u s court_of_appeals for the district of columbia circuit considered a restitution judgment wherein the district_court made conflicting statements about whether its restitution judgment was due immediately or according to a payment schedule in that case the district_court ordered dollar_figure in restitution for hughes’ role in her employer’s fraudulent billing practices her employer blackhawk had previously been ordered to pay over dollar_figure million hughes f 3d pincite during hughes’ sentencing hearing the district_court stated that she would not be on the hook at all for restitution if blackhawk paid its fine id the district_court further explained during its oral pronouncements that ‘payment of restitution shall begin after the adjustment is figured where the fine for blackhawk will be applied ’ and later added that hughes was to pay ‘the balance of any restitution owed at a rate of not less than dollar_figure each month if it turns out that there is an amount outstanding that hughes owe s ’ after blackhawk’s fine is subtracted id pincite quoting transcript of sentence date alterations in original the district_court also stated once during its oral pronouncements that restitution was immediately payable id the circuit_court determined that the district court’s brief statement that restitution was immediately payable to be boilerplate language id the circuit_court held that including boilerplate language that restitution was immediately payable in the district court’s oral rendition of a restitution order was not controlling in the context of the district court’s specific and repeated references to the contrary id emphasis added in this context the district_court expressed its clear intention that hughes’ restitution obligation was to begin only after payments by her employer had been subtracted id we are persuaded by the reasoning of those courts that regularly impose restitution in sentencing defendants absent a district court’s expressly declining to order restitution payable immediately its restitution judgment imposes an immediate obligation to pay on the defendant when a district_court includes a payment schedule in a judgment that also orders restitution immediately payable as it did in this case the payment schedule does not limit the amounts the government may collect from the defendant see hawkins f_supp 2d pincite a payment schedule simply serves as another collection method for the benefit of the victim rather than as a benefit to the defendant and is simply one means of ensuring that restitution will be paid_by the defendant see also 202_f3d_711 4th cir holding that it is permissible for a sentencing court to order the entire restitution amount due immediately if it also sets a payment schedule to be followed in the event that the defendant cannot make immediate payment in full james f_supp 2d pincite in this case the district court’s oral statements regarding petitioner’s ability to pay all at once the total amount of criminal monetary penalties including restitution were made in the context of its decision to waive interest payments see u s c sec f the defendant shall pay interest on any fine or restitution of more than dollar_figure unless the fine or restitution is paid in full before the fifteenth day after the date of the judgment at no point during the district court’s oral rendition of its restitution order did it expressly decline to impose an immediately payable restitution obligation on petitioner rather the district_court expressly ordered that p ayment of petitioner’s restitution obligation was to begin immediately the district_court clarified that it did not intend to limit irs collection activities in both its oral pronouncements and written judgment during the sentencing hearing after waiving interest on unpaid restitution required according to title the district_court orally stated i don’t know what effect that has on the internal_revenue_service with all your penalties and interests sic and whatever in its written judgment the district_court ordered petitioner to pay all outstanding taxes interest and penalties the district court’s inclusion of a dollar_figure-per-month payment schedule in its restitution judgment serves only as another means of ensuring that petitioner fulfilled his restitution obligation in the event he could not pay the full amount before his release from imprisonment we hold that the district court’s payment schedule does not limit the secretary’s administrative collection authority the secretary may properly file an nftl and levy on property to collect the full unpaid amounts of the rbas ii collection of unpaid liabilities having determined that sec_6201 grants the secretary collection authority over criminal restitution orders we turn to petitioner’s challenge of the secretary’s methods of collection in general the secretary has authority to collect taxes imposed by the code sec_6301 the code equips the secretary with certain tools to carry out his collection efforts sec_6321 provides one such tool that creates a lien in favor of the united_states on all property and property rights of a taxpayer liable for federal tax who neglects or refuses to pay the tax after the secretary’s notice_and_demand for payment sec_6320 requires the secretary to provide to the taxpayer written notice of the filing of an nftl within five business days after the filing the secretary may also levy upon the taxpayer’s property and rights to property see sec_6331 sec_6331 requires that a taxpayer be given notice before a levy may be made and sec_6330 sets out the prelevy notice requirements with respect to either an nftl filing or a proposed levy the taxpayer may request a cdp hearing before an impartial appeals officer to review the propriety of the collection action sec_6320 sec_6330 the officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives such as an installment_agreement sec_6320 sec_6330 however the taxpayer may not challenge the existence or amount of the underlying tax_liability unless he or she did not receive a statutory_notice_of_deficiency for that liability or did not otherwise have an opportunity to dispute the liability sec_6330 a taxpayer is strictly prohibited from challenging the existence or amount of an underlying tax_liability that is related to an order of criminal restitution sec_6201 following a cdp hearing the officer must determine whether and how to proceed with collection of the liability the officer’s determination must take into account all issues properly raised by the taxpayer as well as whether any proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 iii standard of review for collection actions within days of a cdp determination by appeals a taxpayer may petition this court for review of that determination sec_6330 we review the determination de novo where the validity of the underlying tax_liability was properly at issue during the hearing 114_tc_176 otherwise where the taxpayer’s underlying liability is not properly at issue we review the irs decision for abuse_of_discretion only id whether an abuse_of_discretion has occurred depends on whether the exercise of discretion is arbitrary capricious or without sound basis in fact or law see eg 112_tc_19 venhuizen v commissioner tcmemo_2012_270 at petitioner’s underlying tax_liability consists of the criminal restitution interest and additions to tax that the irs assessed for and see klein v commissioner t c pincite i n any cdp proceeding ‘underlying tax liability’ refers to the assessed liabilit y that the irs is seeking to collect via the challenged lien or levy respondent has conceded and abated the statutory interest and additions to tax that he calculated with reference to the restitution amount and the underlying liability remaining in dispute consists of the summarily assessed criminal restitution as of date the combined unpaid balance for the assessed criminal restitution totaled dollar_figure in order to dispute his or her underlying tax_liability in this court the taxpayer must have properly raised that issue at the cdp hearing see sec_301_6320-1 q a-f3 f q a-f3 proced admin regs see also 129_tc_107 under sec_6201 petitioner was expressly prohibited from challenging the existence or amount of the rbas for the years in issue during his cdp hearing the proper time to challenge the amount of his criminal restitution liability would have been when he was sentenced he did not avail himself of that option unlike in klein here respondent conceded and abated the assessed interest and additions to tax therefore we need not review the determination as it relates to those amounts see klein v commissioner t c pincite determining de novo review appropriate because petitioners did not have opportunity to challenge interest and additions to tax before their cdp hearing and fully paid restitution amount before the nftl was filed leaving as underlying tax_liability remaining in dispute only statutory interest and additions to tax respondent represents that he intends to file a corrected nftl that accurately reflects petitioner’s outstanding balance should the court sustain the fnil and the filing of the nftl for the unpaid rba amount thus petitioner is precluded from raising the issue of his underlying tax_liability and we review respondent’s determination sustaining the fnil and the nftl filing only for abuse_of_discretion iv review of cdp hearing we agree with respondent that the officer did not abuse his discretion the officer’s case activity record shows that the officer diligently documented his review of petitioner’s case his correspondence and his conversations with petitioner the evidence and the notice_of_determination itself demonstrate that the officer properly verified that the requirements of any applicable law or administrative procedure were met considered all relevant issues petitioner raised and considered whether the proposed collection action balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that the action be no more intrusive than necessary see sec_6330 the officer also confirmed that collection actions undertaken by the usao and the district court’s payment schedule had been taken into account the appeals representative did not act arbitrarily capriciously or without sound basis in fact or law see woodral v commissioner t c pincite indeed petitioner did not specify any abuse_of_discretion in his petition see rule b any issue not raised in the assignments of error shall be deemed to be conceded petitioner’s only remaining argument is that the underlying tax_liability is incorrect even after respondent’s concession and abatement of the interest and penalties and this is an argument that we are unable to consider in a cdp case where the taxpayer’s liability is the result of an rba we conclude that appeals did not abuse its discretion in sustaining both the fnil and the filing of the nftl petitioner failed to take advantage of the opportunities made available to him through the cdp hearing during the cdp hearing petitioner was free to propose an installment_agreement whereby he would potentially end up paying a relatively small amount per month he might even have convinced the officer that he could in fact afford to pay no more than the dollar_figure per month set forth in the sentencing court’s order petitioner is not limited to the cdp hearing and may propose an installment_payment agreement anytime see sec_6159 in order to secure a collection alternative like this however petitioner needed to do three things make an actual proposal of a collection alternative submit financial information establishing that this was all he could afford to pay and become current in his tax filing obligations petitioner did none of these things instead of making the required factual showings petitioner took the extreme legal position that the irs simply could not collect from him that was a mistake petitioner like any other taxpayer in a cdp case must affirmatively establish what is his limited ability to pay he cannot rely on the sentencing court’s payment plan to establish that for federal_income_tax purposes in rejecting his position we are not ruling that the irs can always levy to collect of the restitution regardless of the taxpayer’s financial circumstances v conclusion petitioner disputes respondent’s authority to collect criminal restitution in the absence of a court order we have held that in adding the provisions of sec_6201 to the code congress intended to vest the secretary with independent authority to assess and administratively collect criminal restitution we have also held that a payment schedule set forth in an order for criminal restitution that is due immediately does not limit the secretary’s authority to collect administratively unpaid amounts of such restitution furthermore the officer’s determinations reflected in the notices of determination were not the result of any abuse_of_discretion except with respect to the conceded amounts of interest and penalties we sustain the irs fnil and nftl filing insofar as the amounts do not exceed the amount of criminal restitution we have considered all of the parties’ arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing an appropriate decision will be entered
